NUMBER 13-07-00483-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

GLASSTEX, INC.,                                                          Appellant,

                                          v.

ARCH ALUMINUM AND GLASS CO. INC.,
AND JAMES P. GRISSOM,                              Appellees.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Hidalgo County, Texas.
____________________________________________________________

                    ORDER OF REINSTATEMENT
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      This case has been pending on this Court’s docket since July 12, 2007. The case

was orally argued by the parties on October 22, 2009, and on February 16, 2010, Arch

filed a Suggestion of Bankruptcy notifying this Court that Arch had filed a Chapter 11

Bankruptcy in Florida federal court. As a result, we abated this appeal due to Arch’s

filing. See 11 U.S.C. § 362; see generally TEX. R. APP. P. 8.
       While in abatement, this Court has periodically requested status updates from both

parties. On August 19, 2015, Arch and Grissom filed its latest status report and stated

that “substantially all of the assets of Arch were sold” and that “the bankruptcy court has

exclusive jurisdiction over any claims against Arch[,] and [Arch] lacks assets to pay any

judgment or standing to continue any litigation in this Court.” Arch further asserted that

Glasstex “failed or refused to file” a claim against it in the bankruptcy court. As a result,

Arch asks this Court to dismiss Glasstex’s appeal for failing to file a status report with this

Court, or obtain an order lifting the automatic stay in bankruptcy court and file that order

with this Court. In its response, Glasstex asserts that Arch has failed to provide any

argument or proof to dismiss this case, and that this Court should render an opinion on

the merits of the appeal.

       After considering the filings in this case and the arguments of the parties, this Court

is of the opinion that this case shall be REINSTATED for full consideration of the appeal

on its merits.

       It is so ORDERED.

                                                                         PER CURIAM


Delivered and filed the
18th day of December, 2015.




                                              2